DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 10, 12, 16, 18, 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 20110140461 A1).
Regarding claim 1, Murray teaches a latch system for a vehicle, the latch system comprising: a tailgate (22) that includes a tailgate frame, a first latch (16) coupled with the tailgate frame, a second latch (18) coupled with the tailgate frame, a third latch (20) coupled with the tailgate frame, an upper handle (12) coupled with the tailgate frame and configured to pivot relative to the tailgate frame, and a lower handle (14) coupled with the tailgate frame and configured to pivot relative to the tailgate frame, a synchronizer (10) coupled with the tailgate and configured to block and allow release of the first latch, the second latch, and the third latch (para. 0026), the synchronizer having an enabled arrangement in which the synchronizer is configured to i) release the first latch and the third latch in response to a user pivoting the upper handle to allow the tailgate to rotate about a first axis (para. 0026), ii) release the second latch and the third latch in response to the user pivoting the lower handle to allow the tailgate to rotate about a second axis perpendicular to the first axis (para. 0025), and iii) block more than two latches of the first latch, the second latch, and the third latch from being released at a given time (para. 0028), and a lock unit (200) coupled with the synchronizer and configured to move selectively the synchronizer between the enabled arrangement and a disabled arrangement in which the synchronizer allows the upper handle and the lower handle to pivot relative to the tailgate frame without the synchronizer releasing any of the first latch, the second latch, and the third latch in response to the user pivoting one of the upper handle and the lower handle (para. 0044) wherein the synchronizer (10) includes a mount (104) and a first release assembly (100) that includes a first latch-actuator lever (118) connected with the first latch (16), a first handle lever (114) coupled with the upper handle and configured to move relative to the mount in response to the user pivoting the upper handle (para. 0030), and a first sensor unit (120) that is movable between an unlocked arrangement in which the first sensor unit transmits force from the first handle lever to the first latch-actuator lever to move the first latch-actuator lever in response to the user pivoting the upper handle to release the first latch and a locked arrangement in which the first sensor unit does not transmit force from the first handle lever to the first latch-actuator lever in response to the user pivoting the upper handle (para. 0030 - 0031), wherein the first sensor unit (120) includes a first pin (126) that extends through a first slot (128) formed in the first latch-actuator lever (118), a first sensor lever (120a) coupled with the first pin (126) and configured to rotate to move the first pin in the first slot (para. 0041), and a first sensor rod (62) coupled between the first sensor lever (120a) and the second latch (18) and configured to rotate the first sensor lever in response to the lower handle being pivoted (para. 0030), wherein the lock unit includes an actuator (202) and a first clasp arm (208), the actuator is coupled with the first clasp arm and configured to rotate the first clasp arm (figs. 4-5), the first clasp arm (208) is engaged with the first sensor lever (through 126) included in the first sensor unit (120) and configured to rotate the first sensor lever to cause the first sensor lever to move the first pin (126) in the first slot (128) such that the first sensor unit is in the locked position in response to rotation of the first clasp arm in a first direction by the actuator to allow the upper handle to pivot without releasing either of the first latch and the third latch (para. 0041).
Regarding claim 2, Murray teaches the latch system of claim 1, wherein the lock unit includes a second clasp arm (210) coupled with the first clasp arm and configured to rotate in response to rotation of the first clasp arm, and the actuator is configured to rotate the first clasp arm about an axis to move the lock unit (para. 0039) between an unlocked configuration (fig. 5) in which the first clasp arm and the second clasp arm cooperate to maintain the synchronizer in the enabled arrangement and a locked configuration (fig. 4) in which the first clasp arm and the second clasp arm cooperate to maintain the synchronizer in the disabled arrangement.
Regarding claim 5, Murray teaches the latch system of claim 2, wherein the lock unit (200) includes a manual release (key inserted into 202) coupled with the first clasp arm (208) and configured to rotate the first clasp arm in response to the user activating the manual release to move the lock unit from the locked configuration to the unlocked configuration (figs. 4-5).
Regarding claim 10, Murray teaches a latch system for a vehicle, the latch system comprising: a synchronizer (10) including a mount (104), a first release assembly (100) coupled with the mount and movable relative to the mount, and a second release assembly (102) coupled with the mount and movable relative to the mount, the first release assembly (100) configured to release a first latch in response to activation of the first release assembly (para. 0030), the second release assembly configured to release a second latch in response to activation of the second release assembly (para. 0032), and the synchronizer (10) configured to block activation of one of the first release assembly and the second release assembly when the other of the first release assembly and the second release assembly is already activated (para. 0028), and a lock unit (200) coupled with the synchronizer and engaged with the first release assembly and the second release assembly (para. 0038), the lock unit configured to block selectively activation of any of the first release assembly and the second release assembly (para. 0038) wherein the first release assembly includes a first latch-actuator lever (118) configured to be connected with the first latch such that rotation of the first latch-actuator lever relative to the mount releases the first latch (para. 0030), a first sensor unit (120) movable between an unlocked arrangement and a locked arrangement, and a first handle lever (114) configured to apply a force to the first latch- actuator lever (118) through the first sensor unit to cause the first latch-actuator lever to rotate and release the first latch in response to the first sensor unit being in the unlocked arrangement and the first release assembly being activated (para. 0031) and configured to not apply the force to the first latch-actuator lever through the first sensor unit in response to the first sensor unit being in the locked arrangement and the first release assembly being activated (para. 0031), and the lock unit (200) is configured to move selectively the first sensor unit between the unlocked arrangement and the locked arrangement (para. 0038), wherein the first sensor unit includes a first pin (126), a first sensor lever (120A), and a first sensor rod (62), the first pin extends into the first slot formed in the latch-actuator lever and is configured to translate in the first slot between a first position in which the first pin is engagable by the first handle lever and a second position in which the first pin is not engagable by the first handle lever (para. 0041), the first sensor lever (120A) is pivotably coupled with the mount and coupled with the first pin (126) and configured to move the first pin between the first position and the second position (figs. 4-5), and the first sensor rod (62) is coupled with the first sensor lever (122) and the second latch (18) and configured to rotate the first sensor lever (para. 0030), and wherein the lock unit is movable between a locked configuration and an unlocked configuration and includes a first clasp arm (208) and a second clasp arm (210), the first clasp arm blocks activation of the first release assembly and the second clasp arm blocks activation of the second release assembly in response to the lock unit being in the locked configuration (fig. 5), and the first clasp arm allows activation of the first release assembly and the second clasp arm allows activation of the second release assembly in response to the lock unit being in the unlocked configuration (fig. 4), wherein the lock unit is configured to selectively move the first sensor lever between the locked arrangement and the unlocked arrangement (fig. 4-5), wherein the first clasp arm is engaged with the first sensor lever included in the first sensor unit and configured to rotate the first sensor lever to cause the first sensor lever to move the first pin in the first slot such that the first sensor unit is in the locked position in response to rotation of the first clasp arm (para. 0041).
Regarding claim 12, Murray teaches the latch system of claim 10, wherein the first clasp arm (208) is rotatably coupled with the mount, the second clasp arm (210) is rotatably coupled with the mount, and the first clasp arm is coupled with the second clasp arm such that rotation of the first clasp arm relative to the mount causes rotation of the second clasp arm (figs. 4-5).
Regarding claim 16, Murray teaches the latch system of claim 10, wherein the second release assembly (102) includes a second latch-actuator lever (138) configured to be connected with the second latch (18) such that rotation of the second latch-actuator lever relative to the mount releases the second latch (para. 0032), a second sensor unit (140) movable between an unlocked arrangement and a locked arrangement, and a second handle lever (136) configured to apply a force to the second latch-actuator (para. 0032) lever through the second sensor unit to cause the second latch-actuator lever to rotate and release the second latch in response to the second sensor unit being in the unlocked arrangement and the second release assembly being activated (para. 0032)  and ii) configured to not apply the force to the second latch-actuator lever through the second sensor unit in response to the second sensor unit being in the locked arrangement and the second release assembly being activated, and the lock unit is configured to move selectively the second sensor unit between the unlocked arrangement and the locked arrangement simultaneously with movement of the first sensor unit between the unlocked arrangement and the locked arrangement (para. 0037).  
Regarding claim 18, Murray teaches the latch system of claim 10, wherein the first clasp arm (208) has a first leg (leg that connects to 206) that extends radially from a first axis (pivot axis of connection to 206) and a second leg (208A) that extends radially and circumferentially away from the first axis and engages the first release assembly (engages 126), and the second clasp arm has a first leg (leg that connects to 212) that extends radially away from a second axis and coupled with the first leg of the first clasp arm (connects through 212) at a pivot joint and a second leg (210A) that extends radially and circumferentially away from the second axis and engages the second release assembly (engages 146).
Regarding claim 21, Murray teaches the latch system of claim 1, wherein the synchronizer (10) includes a second release assembly (102) that includes a second latch-actuator lever (138) connected with the second latch, a second handle lever (136) coupled with the lower handle and configured to move relative to the mount in response to the user pivoting the lower handle (para. 0032), and a second sensor unit (140) that is movable between an unlocked arrangement in which the second sensor unit transmits force from the second handle lever (136) to the second latch-actuator lever (138) to move the second latch-actuator lever in response to the user pivoting the lower handle to release the second latch and a locked arrangement in which the second sensor unit does not transmit force from the second handle lever to the second latch-actuator lever in response to the user pivoting the upper handle (para. 0033).
Regarding claim 22, Murray teaches the latch system of claim 21, wherein the second sensor unit (140) includes a second pin (146) that extends through a second slot (not shown, discussed in para. 0033) formed in the second latch-actuator lever (138), a second sensor lever (140A) coupled with the second pin and configured to rotate to move the second pin in the second slot, and a second sensor rod (60) coupled between the second sensor lever (140A) and the first latch and configured to rotate the second sensor lever in response to the upper handle being pivoted (para. 0043).
Regarding claim 23, Murray teaches the latch system of claim 22, wherein the lock unit includes a second clasp arm (210) engaged with the second sensor lever (engaged through 146) included in the second sensor unit and configured to rotate the second sensor lever to cause the second sensor lever to move the second pin (146) in the second slot such that the second sensor unit is in the locked position in response to rotation of the second clasp arm in a first direction by the first clasp arm to allow the lower handle to pivot without releasing either of the second latch and the third latch (para. 0041).
Regarding claim 24, Murray teaches the latch system of claim 1, wherein the first sensor lever (120A) is formed to include a second slot (slot that connects 62 to 120) and the first sensor rod is slidably coupled with the second slot of the first sensor lever (the sensor rod 62 slides to actuate shown in figured 8-9).
Regarding claim 25, Murray teaches the latch system of claim 16, wherein the second sensor unit (140) includes a second pin (146) that extends through a second slot (not numbered) formed in the second latch-actuator lever (138), a second sensor lever (140A) coupled with the second pin and configured to rotate to move the second pin in the second slot (figs. 8-9), and a second sensor rod (60) coupled between the second sensor lever (140a) and the first latch and configured to rotate the second sensor lever (figs. 8-9).
Regarding claim 26, Murray teaches the latch system of claim 25, wherein the second clasp arm (210) is engaged with the second sensor lever (140A) included in the second sensor unit and configured to rotate the second sensor lever (through 146) to cause the second sensor lever to move the second pin in the second slot such that the second sensor unit is in the locked position in response to rotation of the second clasp arm.
Regarding claim 27, Murray teaches the latch system of claim 10, wherein the first sensor lever (120A) is formed to include a second slot (slot that connects 62 to 120) and the first sensor rod is slidably coupled with the second slot of the first sensor lever (the sensor rod 62 slides to actuate shown in figured 8-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20110140461 A1).
Regarding claim 6, Murray teaches the latch system of claim 5, however does not explicitly teach in the same embodiment wherein the manual release includes a cable coupled with the tailgate frame and with the first clasp arm.
Murray teaches in a separate embodiment the use of a cable (300) as the manual release coupled with the tailgate frame and with a first clasp arm (126’).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a cable in the manual release mechanism because Murray explicitly teaches a separate embodiment utilizing this arrangement.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20110140461 A1) in view of Scholz (DE 102011004832 A1)
Regarding claim 13, Murray teaches the latch system of claim 10, wherein the lock unit further includes an actuator (202) configured to rotate the first clasp arm (208) in response to receiving an input to move the lock unit between the locked configuration and the unlocked configuration (figs. 4-5).
Murray does not teach wherein the actuator is electric.  
Scholz teaches an electric actuator to use with a rotary latch of a lock.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the electric actuator of Scholz for the manual actuator of Murray.  Utilizing an electric actuator allows a reduced effort to unlock the actuator of Murray.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 14, Murray in view of Scholz teach the latch system of claim 13, Murray further teaches wherein the lock unit (200) further includes a manual release (key inserted into 202) coupled with the first clasp arm (208) and configured to rotate the first clasp arm relative to the mount to move the lock unit from the locked configuration to the unlocked configuration in response to a user manually activating the manual release (figs. 4-5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675